ORDER

PER CURIAM.
Mother appeals the judgment of the trial court which awarded custody of her minor child to child’s paternal grandparents. She alleges there was insufficient evidence to support the award of custody to a third party.
We have reviewed the briefs of the parties and the record on appeal. The judgment of the trial court is supported by substantial evidence and we find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).